     Case 1:21-mj-00195-ZMF Document 13 Filed 02/23/21 Page 1 of 18




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,             )
                                      )
                                      )
                  v.                  )
                                      ) Case No. 1:21-mj-195 (Sealed)
ETHAN NORDEAN,                        )
                                      ) Chief Judge Beryl A. Howell
     Defendant.                       )
                                      )

  DEFENDANT NORDEAN’S MOTION TO LIFT STAY ON RELEASE ORDER




                                 David B. Smith (D.C. Bar No. 403068)
                                 DAVID B SMITH PLLC
                                 108 N. Alfred St.
                                 Alexandria, VA 22314
                                 Phone:(703)548-8911
                                 Fax:(703)548-8935
                                 dbs@davidbsmithpllc.com

                                 Nicholas D. Smith (Va. Bar. No. 79745)
                                 7 East 20th Street
                                 Suite 4R
                                 New York, NY 10003
                                 Phone: (917) 902-3869
                                 nds@davidbsmithpllc.com

                                 Counsel to Ethan Nordean
        Case 1:21-mj-00195-ZMF Document 13 Filed 02/23/21 Page 2 of 18




                                 TABLE OF CONTENTS


FACTUAL BACKGROUND….…………………………………………………….………….2
THE MAGISTRATE JUDGE’S DECISION TO RELEASE NORDEAN………….....……….4
ARGUMENT……………………………………………………...………………….…...…… 5
I.     There is no basis for detention under 18 U.S.C. § 3142(f)(1)(A)……………...........…..5

       A.     The property destruction charge is unsupported by probable cause….…...…….5

       B.     The § 1361 charge does not satisfy 18 U.S.C. § 3142(f)(1)(A)
              for various reasons……………………………………………………....………7

II.    No, the property destruction charge is not a “Federal crime of terrorism”….……..…...10

III.   The government’s argument under 18 U.S.C. § 3142(f)(2)(A) is frivolous…………....11

IV.    The Section 3142(g) factors do not come close to supporting detention …....………....13

       A.     Nature and circumstances of the offense…....…………………………….…....13

       B.     The weight of the evidence…....………………………………………..……....14

       C.     History and characteristics of the defendant…....…..…………………..……....14

V.     Nordean’s release follows from the Court’s decision in Griffin…....……………..…....14

CONCLUSION………………………………………………………….……………...………15
         Case 1:21-mj-00195-ZMF Document 13 Filed 02/23/21 Page 3 of 18




       Defendant Ethan Nordean, by his attorneys, respectfully requests that the Court lift the

order it entered on February 8, 2021 staying the pretrial release order entered the same day by

Chief Magistrate Judge Brian A. Tsuchida of the Western District of Washington. He also

requests that the Court revoke the order to transport him to this district, so that Nordean can

participate in a hearing by videoconference from Washington.

       On February 3, Nordean was arrested in his home state of Washington on a criminal

complaint charging him with one or two felonies (aiding and abetting property depredation 1 and

obstruction of justice) and two misdemeanors (trespass and uttering abusive language near the

Capitol) in connection with the events at the Capitol Building on January 6. That morning, his

wife was awoken by flash bangs thrown into Nordean’s home by a large FBI SWAT team. They

pointed assault rifles at her. Handcuffed, she was detained for approximately five hours and

questioned without being Mirandized. Nordean, 30, has no criminal history.

       The government moved for Nordean’s pretrial detention on the basis that one of the

felonies—aiding and abetting the depredation of property, 18 U.S.C. § 1361—constitutes a

“crime of violence” under 18 U.S.C. § 3142(f)(1)(A). Charges filed in a criminal complaint

must be based on probable cause. The evidence pleaded in support of the aiding and abetting

charge consists of a photograph depicting Nordean having a “brief exchange” with a man near

the Capitol. The complaint does not plead the content of the “exchange.” This man, it is alleged,

was “among the first to enter the Capitol through a window.” Gov’t Mot. for Emerg. Stay, p. 9.

The window had been broken by a second man—not by the individual who had a “brief

exchange” with Nordean. Id.




1
 The property depredation offense is a felony only if the “damage” exceeds $1,000. 18 U.S.C. §
1361. The complaint does plead whether that threshold amount was breached by Nordean.
                                                                                                  1
         Case 1:21-mj-00195-ZMF Document 13 Filed 02/23/21 Page 4 of 18




       That is the factual basis for the government’s property depredation charge against

Nordean. This evidence does not satisfy the probable cause standard. It is not close. Were the

context anything other than the Capitol incident, these facts almost certainly would have been

deemed insufficient to file such a charge before further investigation. In any case, a § 1361

offense does not constitute a “crime of violence” under § 3142(f)(1)(A), under the “categorical

approach” applied by the courts. And even if it did, plainly there are conditions to assure

Nordean’s appearance as required.

        That is why, after fully reviewing the government’s argument, Chief Magistrate Judge

Tsuchida correctly rejected it, ordering Nordean’s release on standard conditions. That decision

should be sustained. Although the Court ordered Nordean transported to this district on February

8, he has yet to be moved from a prison facility in Seattle, where he has been in pretrial detention

for nearly a month. It is currently experiencing an outbreak of Covid-19.

                                FACTUAL BACKGROUND

       The criminal complaint alleges that Nordean is a member of the Proud Boys group. 2 It

alleges that, on January 6, 2021, a large crowd gathered near the pedestrian entrance to the

Capitol grounds on First Street, secured by police standing behind a waist-height metal barrier.

Compl., p. 7. “[T]wo men advanced toward [the] metal gate. The crowd followed, and within

minutes, the crowd overwhelmed the U.S. Capitol Police officers [there.]” Id.




2
  The complaint dwells at length on the defendant’s controversial political stances before January
6, though their function in establishing trespass and property destruction offenses is not made
clear.

For example, a section examining the philosophical underpinnings of the political group to which
Nordean apparently belongs—and displaying color photographs of the group’s paraphernalia—
occupies more charging space than the complaint’s description of factual evidence supporting its
(possible) felony counts. Compare Compl., pp. 2-6, with id., p. 8.
                                                                                                   2
         Case 1:21-mj-00195-ZMF Document 13 Filed 02/23/21 Page 5 of 18




       Nordean “was not one of the two men who initially advanced toward officers, but was

present in the crowd[.]” Compl., p. 7. The complaint alleges that thousands of people then

gathered in front of the Capitol on its west side. “Among the first to reach the police line in the

west plaza of the Capitol was [Nordean.]” Id., p. 8. Nordean “then appeared to engage in a brief

exchange with . . . Robert Gieswein. . .” Id. In turn, Geiswein “was among the first to enter the

Capitol through a window that was broken. . .” Id. But it is not Geiswein, the man with whom

Nordean “appeared to engage in a brief exchange,” who is alleged to have broken the window.

That was accomplished by another individual named Dominic Pezzola. Compl., p. 8. In a

footnote, the complaint adds that it,

       Does not herein assert or intend to otherwise suggest that NORDEAN was present in the
       immediate vicinity when the [window-breaking] took place.

Compl., p. 9 n. 3.

       The complaint alleges that Nordean ultimately entered the Capitol Building, displaying

photographic evidence of the same. Compl., pp. 4-5.

       It then alleges that Nordean’s “[social media] posts prior to January 6, 2021, indicate that

he and other Proud Boys were planning in advance to organize a group that would attempt to

overwhelm police barricades and enter the United States Capitol Building.” Compl., p. 5.

However, the complaint does not cite examples of posts showing such an intent or plan. Instead,

it cites public social media posts in which the defendant appears to seek out “protective gear”

and “communications,” not to “overwhelm police barricades,” but because “things have gotten

more dangerous for us this past year.” Id. Other evidence cited by the complaint includes vague,

nonviolent statements such as “People don’t understand the price that comes with being a Patriot

these days.” Compl., p. 7.

       Citing the “foregoing,” the complaint then charges Nordean with:


                                                                                                      3
         Case 1:21-mj-00195-ZMF Document 13 Filed 02/23/21 Page 6 of 18




       (1) “corruptly obstructing, influencing, or impeding . . . the proceeding to certify the vote

results of the Electoral college,” 18 U.S.C. § 1512(c)(2) 3;

       (2) aiding or abetting the willful depredation against any property of the United States,

“here, the barricades surrounding the U.S. Capitol and the windows and doors on the west side of

the Capitol where Nordean and other rioters broke into the Capitol,” 18 U.S.C. § 1361;

       (3) knowingly entering or remaining in any restricted building or grounds without lawful

authority to do so, and knowingly, and with intent to impede or disrupt the orderly conduct of

Government business or official functions, engaging in disorderly or disruptive conduct in, or

within such proximity to, any restricted building or grounds when, or so that, such conduct, in

fact, impedes or disrupts the orderly conduct of Government business or official functions; or

attempts or conspires to do so, 18 U.S.C. § 1752(a); and

       (4) willfully and knowingly uttering loud, threatening, or abusive language, 4 or engaging

in disorderly or disruptive conduct, at any place in the Grounds or in any of the Capitol Buildings

with the intent to impede, disrupt, or disturb the orderly conduct of a session of Congress or

either House of Congress, 40 U.S.C. § 5104(e)(2)(D) and (G). Compl., pp. 11-12.

       THE MAGISTRATE JUDGE’S DECISION TO RELEASE NORDEAN

       The government moved for pretrial detention on three bases: (1) Felony destruction of

government property is a “crime of violence,” under 18 U.S.C. § 3142(f)(1)(A), and is



3
  The obstruction-of-justice charge, although not pleaded clearly, appears to be legally deficient
for a number of reasons, ranging from the statute’s plain text to its legislative history, see, e.g.,
United States v. Poindexter, 951 F.2d 369 (D.C. Cir. 1991) (obstruction-of-justice adverb
“corruptly” is transitive (“A corrupts B, i.e., A causes B to act corruptly”), not intransitive), but
these need not be addressed at length here, as the government does not rely on this nonviolent
charge in support of its detention motion.
4
 The complaint does not allege what “loud, threatening or abusive language” Nordean allegedly
“uttered.”
                                                                                                        4
         Case 1:21-mj-00195-ZMF Document 13 Filed 02/23/21 Page 7 of 18




punishable by ten years or more in prison; (2) Nordean’s alleged aiding and abetting the

destruction of police barricades and a Capitol window was a “Federal crime of terrorism” under

18 U.S.C. § 3142(e)(3)(C) and 18 U.S.C. § 2332b(g)(5)(B); and (3) Nordean is a “serious risk of

flight” pursuant to 18 U.S.C. § 3142(f)(2)(A). Gov’t Mot. for Emerg. Stay, pp. 19-23.

       For all of the reasons set forth below, on February 8 Chief Magistrate Judge Tsuchida

correctly denied the government’s detention motion. U.S. v. Nordean, 21-mj-67, ECF No. 9

(W.D. Wash., Feb. 8, 2021). Several hours later, the government filed a motion to stay Judge

Tsuchida’s order. The government’s stay motion was granted. In a separate order, the Court

directed that Nordean be transported to this district. The defendant has yet to be transported and

remains incarcerated in a prison in Seattle, Washington, now experiencing an outbreak of Covid-

19.

                                        ARGUMENT

       The Court reviews the magistrate judge’s detention decision de novo. United States v.

Sheffield, 799 F. Supp. 2d 18, 20 (D.D.C. 2011). “The Court is free to use in its analysis any

evidence or reasons relied on by the magistrate judge, but it may also hear additional evidence

and rely on its own reasons.” Id. (internal quotation marks omitted).

       Nordean’s detention is contrary to the Bail Reform Act (BRA) and the Fifth

Amendment’s due process clause.

I.     There is no basis for detention under 18 U.S.C. § 3142(f)(1)(A)

       A.      The property destruction charge is unsupported by probable cause

       The government’s argument for pretrial detention under § 3142(f)(1)(A) wholly depends

on one of the complaint’s four charges: aiding and abetting the depredation of government




                                                                                                  5
         Case 1:21-mj-00195-ZMF Document 13 Filed 02/23/21 Page 8 of 18




property, pursuant to 18 U.S.C. § 1361 & § 2. Its argument fails because the evidence relied on

by the complaint for this charge does not even satisfy the probable cause standard.

       To establish an aiding and abetting offense under § 2, the government must charge and

prove four elements: (1) the specific intent to facilitate the commission of a crime by another; (2)

guilty knowledge on the part of the accused; (3) that an offense was being committed by

someone; and (4) that the accused facilitated the commission of the offense. See, e.g., United

States v. Salamanca, 990 F.2d 629, 638 (D.C. Cir. 1993).

       As the Supreme Court has more recently made clear, “[t]o aid and abet a crime, a

defendant must not just in some [sense] associate himself with the venture but also participate in

it as in something that he wishes to bring about and seek by his action to make it succeed.”

Rosemond v. United States, 572 U.S. 65, 76 (2014) (internal quotation marks omitted) (emphasis

added). That is why mere “knowledge that a crime is being committed, even when coupled with

presence at the scene, is generally not enough to constitute aiding and abetting.” United States v.

Garguilo, 310 F.2d 249, 253 (2d Cir. 1962); see also United States v. Centeno, 793 F.3d 378,

387 (3d Cir. 2015) (“Neither mere presence at the scene of the crime nor mere knowledge of the

crime is sufficient to support a [aiding and abetting] conviction.”); United States v. Rosalez, 711

F.3d 1194, 1205 (10th Cir. 2013) (“Mere presence at a crime scene or knowledge alone that a

crime is being committed is insufficient.”).

       Here, the complaint does not allege a single Rosemond “action” taken by Nordean to

facilitate the depredation of government property that is beyond “mere presence.” The complaint

states that Nordean “appeared to engage in a brief exchange with . . . Robert Gieswein,” who

later entered the Capitol Building through a window. Compl., p. 8. But it does not allege that

Nordean encouraged Gieswein to commit a crime. In any case, the complaint does not even



                                                                                                      6
         Case 1:21-mj-00195-ZMF Document 13 Filed 02/23/21 Page 9 of 18




allege that Gieswein destroyed any property or attempted to do so. To the contrary, it alleges

that one Dominic Pezzola destroyed the window through which Gieswein later clambered. Id.

And the complaint does not allege that Nordean took any action to facilitate this. Indeed, the

complaint concedes that it “[d]oes not herein assert or intend to otherwise suggest that

NORDEAN was present in the immediate vicinity when the [window-breaking] took place.”

Compl., p. 9 n. 3.

       The complaint cites no other evidence whatsoever to establish that Nordean aided or

abetted “any depredation against any property of the United States.” 18 U.S.C. § 1361. As the

Court knows, probable cause “is an objective standard to be met by applying a totality-of-the-

circumstances analysis.” Johnson v. United States, 927 F.3d 539, 547 (D.C. Cir. 2019). It is

“less than a preponderance of the evidence” but “it is [also] more than bare suspicion.” Id.

       Citing to a picture showing the defendant appearing to speak into the ear of Mr. Y, who

later climbs through a window broken by Mr. X, is not probable cause that the defendant aided

and abetted Mr. X in destroying property. It is hardly “bare suspicion.” This is a charge that was

precipitously brought before full investigation, possibly with the intent of pleading a charge that

would provide the government with a “crime of violence” predicate for pretrial detention.

       B.      The § 1361 charge does not satisfy 18 U.S.C. § 3142(f)(1)(A) for various
               reasons

       Even if the complaint were predicated on a probable cause showing Nordean committed

an aiding and abetting offense under § 1361, the government’s detention argument under 18

U.S.C. § 3142(f)(1)(A) would still fail, for several reasons.

       First, § 1361 is not a “crime of violence” under § 3142(f)(1)(A). “Crime of violence”

means “(A) an offense that has as an element of the offense the use, attempted use, or threatened

use of physical force against the person or property of another; (B) any other offense that is a


                                                                                                      7
        Case 1:21-mj-00195-ZMF Document 13 Filed 02/23/21 Page 10 of 18




felony and that, by its nature, involves a substantial risk that physical force against the person or

property of another may be used in the course of committing the offense; or (C) any felony under

chapter 77, 109A, 110, or 117. . .” 18 U.S.C. § 3156(a)(4).

       Courts interpreting “crime of violence” in § 3142(f)(1)(A) use the so-called “categorical

approach” in deciding whether a given criminal statute fits. See, e.g., United States v. Watkins,

940 F.3d 152, 163 (2d Cir. 2019) (applying categorical approach to § 3142(f)(1)(A) (citing

United States v. Davis, 139 S. Ct. 2319, 2327 (2019)). Under this interpretive method, courts

“look only to the statutory definitions—i.e., the elements—of a defendant’s [offense] and not to

the particular facts underlying [the offense]” in determining whether the offense qualifies as a

“crime of violence.” Descamps v. United States, 133 S. Ct. 2276, 2283 (2013) (citations

omitted). If the “most innocent” conduct covered by the criminal statute does not meet the

definition of “crime of violence,” the charged offense does not satisfy § 3142(f)(1)(A). United

States v. Diaz-Ibarra, 522 F.3d 343, 348 (4th Cir. 2008).

       Here, the “most innocent” conduct covered by § 1361 does not necessarily have “as an

element of the offense the use, attempted use, or threatened use of physical force against the

person or property of another.” 18 U.S.C. § 3156(a)(4) (emphasis added). See Johnson v. United

States, 559 U.S. 133, 139 (2010) (interpreting “violent felony” in the Armed Career Criminal

Act, defined to require the use of “physical force,” and finding that “physical force” means

“violent force—that is, force capable of causing physical pain or injury to another person”).

Section 1361 states as follows:

       Whoever willfully injures or commits any depredation against any property of the United
       States, or of any department or agency thereof, or any property which has been or is
       being manufactured or constructed for the United States, or any department or agency
       thereof, or attempts to commit any of the foregoing offenses, shall be punished as
       follows. . .



                                                                                                        8
        Case 1:21-mj-00195-ZMF Document 13 Filed 02/23/21 Page 11 of 18




        “Depredation” is the noun form of the verb “depredate” which means to “lay waste,

plunder, ravage.” “Depredate.” Merriam-Webster Online Dictionary, 2021 (Feb. 23, 2021). See

also United States v. Jenkins, 554 F.2d 783, 785 (6th Cir. 1977) (depredation in § 1361 means

robbing, plundering, pillaging, or laying waste). Plainly, “depredation against any property” can

be committed without the use of “physical force,” construed in Johnson to mean violent force.

Take the act of “tagging” (spray painting) public property. Such conduct may constitute a

Section 1361 offense. See, e.g., United States v. Carlson, 2011 WL 13141452, at *1 (D. Idaho

Sept. 15, 2011) (three defendants charged under18 U.S.C. § 1361 for spray painting the rock face

at the Red Elk Rock Shelter on land belonging to the United States). Or take the act of digging

into the grounds of Native American ruins. Such conduct is also covered by § 1361 but does not

involve the use of violent force. United States v. Jones, 607 F.2d 269, 270–71 (9th Cir. 1979).

       United States v. Khatallah, 316 F. Supp. 3d 207, 216 (D.D.C. 2018), cited by the

government (Gov’t Mot. for Emerg. Stay, p. 20), is inapposite. There, the court determined that

a different crime, under 18 U.S.C. § 1363, was categorically a “crime of violence.” But § 1363

makes it a crime to “willfully and maliciously destroy[] or injure[] any structure, conveyance, or

other real or person property. . .” 18 U.S.C. § 1363 (emphasis added). By contrast § 1361

criminalizes “any depredation against any property. . .” 18 U.S.C. § 1361. If “depredate” is to

mean something distinct from “destroy,” clearly the former contemplates some injuries involving

property shy of those necessarily involving the use of “physical force.” See, e.g., United States v.

Frankel, 739 F. Supp. 629, 630 (D.D.C. 1990) (protester charged under § 1361 for throwing

blood on the Capitol); United States v. Allen, 2020 U.S. App. LEXIS 39683,*5 (10th Cir. Dec.

17, 2020) (man charged under § 1361 for mining in a protected area); United States v. Platte, 401

F.3d 1176, 1178 (10th Cir. 2005) (protester charged under § 1361 for pouring blood on nuclear



                                                                                                   9
        Case 1:21-mj-00195-ZMF Document 13 Filed 02/23/21 Page 12 of 18




missile site); United States v. Rebich, 1996 U.S. App. LEXIS 12130, *4 (9th Cir. 1996) (man

charged under § 1361 for purloining a severed deer head); United States v. Wilcox, 50 F.3d 600,

601 (8th Cir. 1995) (man charged under § 1361 for removing timber from public lands); United

States v. Campbell, 42 F.3d 1199, 1202 (9th Cir. 1994) (§ 1361 conviction affirmed where

defendant appropriated federal timber stock); United States v. Cassidy, 616 F.2d 101, 102 (4th

Cir. 1979) (protestor charged under § 1361 for pouring blood and ashes in Pentagon). None of

these cases involved “physical force.”

       Accordingly, under the categorical test, § 1361 is not a “crime of violence” under §

3142(f)(1)(A) and the government has offered no statutory basis for pretrial detention.

       Second, even if § 1361 were a “crime of violence,” it must also be punishable by ten

years or more in prison to satisfy 18 U.S.C. § 3142(f)(1)(A). Yet, as explained above, § 1361

contains both a misdemeanor offense permitting no more than one year in prison and a felony

offense with at most ten years’ imprisonment. The crime becomes a felony if the damage

“exceeds the sum of $1,000.” 18 U.S.C. § 1361. Here, the complaint does not charge that the

“damage” for which Nordean specifically is allegedly responsible exceeds $1,000. (The

complaint is not even clear what the “damage,” attributable to Nordean, consists of.) That is

another reason why the government has not established an offense for which pretrial detention is

appropriate.

II.    No, the property destruction charge is not a “Federal crime of terrorism”

       The government also seeks detention pursuant to 18 U.S.C. § 3142(e)(3)(C), which

creates a rebuttable presumption that “no condition or combination of conditions will reasonably

assure the appearance of the person as required and the safety of the community,” claiming that

its § 1361 property damage charge constitutes “an offense listed in section 2332b(g)(5)(B) of



                                                                                                 10
        Case 1:21-mj-00195-ZMF Document 13 Filed 02/23/21 Page 13 of 18




title 18,” i.e., a “Federal crime of terrorism.” Gov’t Mot. for Emerg. Stay, p. 20. Notice,

however, that although the government cites the terrorism statute, it is for some reason unwilling

to use the word “terrorism” in connection with Nordean’s case.

       The government’s argument that vaguely alleged damage to barricades and/or a window,

unattributed to the defendant, is a crime of terrorism is contained within one conclusory

sentence: “The Complaint and Statement of Facts establishes the probable cause to believe that

Defendant committed this offense.” Gov’t Mot. for Emerg. Stay, p. 20.

       No, the complaint does not allege Nordean committed a crime of terrorism. First, as

shown above, it does not even allege probable cause that Nordean took any action to aid and abet

a property depredation offense under § 1361. Second, the complaint does not allege that

Nordean committed these unalleged, nonspecific actions “to influence or affect the conduct of

government by intimidation or coercion, or to retaliate against government conduct.” 18 U.S.C. §

2332b(g)(5)(A). Instead, it alleges Nordean had “an exchange” with a man who, later, climbed

through a window of Congress. There appears to be a good deal of distance between that

allegation and a terrorism case. Piquant photographs of Proud Boys do not bridge the gap.

III.   The government’s argument under 18 U.S.C. § 3142(f)(2)(A) is frivolous

       The government asserts that it also seeks detention pursuant to § 3142(f)(2)(A) “because

defendant poses a serious risk of flight.” Gov’t Mot. for Emerg. Stay, p. 21. That is frivolous.

       A defendant “may be detained only if the record supports a finding that he presents a

serious risk of flight.” United States v. Himler, 797 F.2d 156, 160 (3d Cir. 1986); see also United

States v. Robinson, 710 F. Supp. 2d 1065, 1088 (D. Neb. 2010) (criticizing the government for

failing to present evidence of “serious risk” of flight at the initial appearance and saying “no

information was offered to support [the] allegation”). The BRA’s legislative history makes clear



                                                                                                   11
        Case 1:21-mj-00195-ZMF Document 13 Filed 02/23/21 Page 14 of 18




that detention based on serious risk of flight is only appropriate under “extreme and unusual

circumstances.” 5 For example, the case relied on in the legislative history as extreme and

unusual enough to justify detention on the grounds of serious risk of flight involved a defendant

who was a fugitive and serial impersonator, had failed to appear in the past, and had recently

transferred over a million dollars to Bermuda. See Abrahams, 575 F.2d at 4. The government

must demonstrate that the risk of flight in a particular case rises to that level of extreme or

unusual.

       Here, by contrast, the government offers one fact in support of its claim: that in a single

social media post—at some undated time—the defendant indicated a desire to “start a new life” .

. . someplace. Gov’t Mot. for Emerg. Stay, p. 23. The government offers no authority to support

the claim that such a post establishes a “serious risk of flight” and there is none. But even if

there were, the solution—plainly—would be for Nordean to surrender his passport, not to hold

him in a facility during the pandemic for months, possibly a year, until such time as he may

exercise his right to a trial on what appears to be mostly a misdemeanor case.

       The government represents that Nordean had “possession of a valid, U.S. Passport issued

to someone else whose likeness resembles Defendant’s.” Gov’t Mot. for Emerg. Stay, p. 23. The




5
  See Bail Reform Act of 1983: Rep. of the Comm. on the Judiciary, 98th Cong. 48 (1983)
(“Under subsection f(2), a pretrial Detention Hearing may be held upon motion of the attorney
for the government or upon the judicial officer’s own motion in three types of cases….T]hose
[types] involving…a serious risk that the defendant will flee…reflect the scope of current case
law that recognizes the appropriateness of denial of release in such cases.”) (emphasis added)
(citing United States v. Abrahams, 575 F.2d 3, 8 (1st Cir. 1978)—which held that only a “rare
case of extreme and unusual circumstances…justifies pretrial detention”—as representing the
“current case law”); see also Gavino v. McMahon, 499 F.2d 1191, 1995 (2d Cir. 1974) (holding
that in a noncapital case the defendant is guaranteed the right to pretrial release except in
“extreme and unusual circumstances”); United States v. Kirk, 534 F.2d 1262, 1281 (8th Cir.
1976) (holding that bail can only be denied “in the exceptional case”).


                                                                                                     12
        Case 1:21-mj-00195-ZMF Document 13 Filed 02/23/21 Page 15 of 18




government knows, or should know, that this is grossly inaccurate information. The defendant’s

wife—not Nordean—continued to keep some of the personal effects of her ex-boyfriend, which

included the latter’s passport, with his knowledge. The FBI has demanded that the defendant’s

wife mail the passport to a Bureau office and she has complied. Nordean does not hold multiple

passports. This is a nonissue designed to manufacture a detention argument.

IV.    The Section 3142(g) factors do not come close to supporting detention

       “[I]n determining whether there are conditions of release that will reasonably assure the

appearance of the person as required and the safety of any other person and the community,” the

Court considers (1) the nature and circumstances of the offense charged; (2) the weight of the

evidence against the defendant; (3) his history and characteristics; and (4) the nature and

seriousness of the danger to any person or the community that would be posed by his release. 18

U.S.C. § 3142(g). These factors do not come close to supporting Nordean’s pretrial detention.

       A.       Nature and circumstances of the offense

       The Court will notice that the government scarcely discusses the offenses themselves in

connection with 18 U.S.C. § 3142(g). Gov’t Mot. for Emerg. Stay, p. 21. Indeed, the

government strangely states that the defendant’s offenses resist all verbal description—which

would seem to pose logistical and philosophical problems for any modern system of justice. Id.

(“Words alone may never communicate the true nature of the crimes that were carried out on

January 6.”).

       In any case, given that accused murderers, violent sex offenders, Ponzi schemers, and

other serious offenders are released on bail every day in this country, it is not clear why a

defendant accused of inspiring the breaking of a window through whispering in a man’s ear




                                                                                                 13
           Case 1:21-mj-00195-ZMF Document 13 Filed 02/23/21 Page 16 of 18




would resist the standard conditions of release proposed by Pretrial Services. Certainly, the

government itself offers no explanation for what Chief Magistrate Tsuchida missed.

       B.       The weight of the evidence

       The government writes that “Dozens of videos and photographs exist to prove

Defendant’s participation in the Capitol riot on January 6, 2021.” Gov’t Mot. for Emerg. Stay, p.

22. If the government’s burden were merely to prove Nordean was present at the Capitol riot,

videos and photographs would be significant evidence. But that is not its burden. As discussed

above, its burden is to prove that Nordean took some “action” to make property destruction—

apparently limited in this case to the breaking of a single window—succeed. Rosemond, 572

U.S. at 76. As seen above, the government has proffered or pleaded no such evidence, much less

weighty evidence.

       C.       History and characteristics of the defendant

       Nordean, 30, has no criminal history. He has been gainfully employed in the Seattle area

since his graduation from high school, where he has long and strong ties. The government’s

argument here is merely that Nordean belongs to the Proud Boys group and should therefore be

detained. Gov’t Mot. for Emerg. Stay, p. 22. As the Court knows, this argument, while perhaps

emotionally or politically gratifying, is both frivolous and unconstitutional. See United States v.

Lemon, 723 F.2d 922, 938 (D.C. Cir. 1983) (“Appellate courts have seriously limited the extent

to which protected political speech and association may be the basis for revoking or denying

bail.”) (citing Williamson v. United States, 184 F.2d 280 (2d Cir. 1950) (Jackson, J., Circuit

Judge)).




                                                                                                 14
        Case 1:21-mj-00195-ZMF Document 13 Filed 02/23/21 Page 17 of 18




V.     Nordean’s release follows from the Court’s decision in Griffin

       In United States v. Couy Griffin, 21-mj-92 (D.D.C. 2021), the government moved for

detention on the basis that the defendant had made the following statements leading up to, and

following, the January 6 incident, of which the defendant was a part: (1) every good Democrat is

a dead Democrat (the defendant added he meant this politically, not literally); (2) if a Second

Amendment rally were held at the Capitol, blood would be running from the walls; and (3) the

defendant stated he would bring his .357 Big Boy rifle and his .357 single action revolver to

Washington, D.C. with him during the inauguration (he did not ultimately follow through).

Despite these alleged statements, the Court determined, correctly, that the defendant should not

remain incarcerated during the pandemic for months—possibly a length of time longer than the

statutory maximum sentence—as he awaited trial.

       Here, the government has cited no inflammatory statements that even approach those

alleged in Griffin. The government claims Nordean is a member of the Proud Boys, which are, it

says, “Western Chauvinists.” Gov’t Mot. for Emerg. Stay, p. 4. It does not allege Nordean has

ever committed, planned to commit, or intended an act of violence—before, during or after

January 6. Like Griffin, Nordean has no criminal history and has been consistently gainfully

employed. And, of course, unlike in Griffin, the magistrate judge here ordered Nordean’s

release. As for the two felony offenses with which Nordean but not Griffin has been charged,

the criminal complaint provides virtually no evidence in support of either offense.

                                        CONCLUSION

       For all of the foregoing reasons, Mr. Nordean respectfully requests that the Court lift the

stay on Chief Magistrate Judge Tsuchida’s release order, which was correctly entered.




                                                                                                  15
        Case 1:21-mj-00195-ZMF Document 13 Filed 02/23/21 Page 18 of 18




Dated: February 23, 2021                    Respectfully submitted.

                                            /s/ David B. Smith
                                            David B. Smith (D.C. Bar No. 403068)
                                            108 N. Alfred St.
                                            Alexandria, VA 22314
                                            Phone:(703)548-8911
                                            Fax:(703)548-8935
                                            dbs@davidbsmithpllc.com

                                            Nicholas D. Smith (Va. Bar No. 79745)
                                            7 East 20th Street
                                            New York, NY 10003
                                            Phone: (917) 902-3869

                                     Certificate of Service

       I hereby certify that on the 23rd day of February, 2021, I filed the foregoing motion with

the Clerk of Court using the CM/ECF system and the Case Administrator Brittany Bryant, which

will send a notification of such filing (NEF) to the following CM/ECF user(s):

              Jim Nelson
              Assistant United States Attorney
              555 4th Street, N.W., Room 4408
              Washington, D.C. 20530
              (202) 252-6986

       And I hereby certify that I have mailed the document by United States mail, first class

postage prepaid, to the following non-CM/ECF participant(s), addressed as follows: [none].


                                                    /s/ David B. Smith
                                                    David B. Smith, D.C. Bar No. 403068
                                                    David B. Smith, PLLC
                                                    108 North Alfred Street, 1st FL
                                                    Alexandria, Virginia 22314
                                                    (703) 548-8911 / Fax (703) 548-8935
                                                    dbs@davidbsmithpllc.com
                                                    Counsel to Ethan Nordean




                                                                                              16
